Exhibit 10.5

 

IRONSTONE GROUP, INC. 2013 EQUITY INCENTIVE PLAN

 

ADOPTED BY BOARD: JANUARY 29, 2013
APPROVED BY STOCKHOLDERS: JANUARY 29, 2013

 

TERMINATION DATE: JANUARY 30, 2023

 

1.     PURPOSES.

 

(a)     Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are Employees, Directors and Consultants.

 

(b)     Available Stock Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) stock bonuses, (iv) rights to acquire restricted stock and (v)
restricted stock unit awards.

 

(c)     General Purpose. The Company, by means of the Plan, seeks to retain the
services of certain members of the group of persons eligible to receive Stock
Awards, to secure and retain the services of certain new members of such group
and to provide incentives for such persons to exert maximum efforts for the
success of the Company and its Affiliates.

 

2.     DEFINITIONS.

 

(a)     "Affiliate" means any parent corporation or subsidiary corporation of
the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

(b)     "Board" means the Board of Directors of the Company.

 

(c)     "Capitalization Adjustment" has the meaning ascribed to that term in
Section 11(a).

 

(d)     "Cause" means, with respect to any Participant, the occurrence of any
one or more of the following: (i) such Participant's commission of any crime
involving fraud, dishonesty or moral turpitude or such Participant being charged
with a felony and such charges not being dismissed within thirty (30) days; (ii)
such Participant's attempted commission of or participation in a fraud or act of
dishonesty against the Company; (iii) such Participant's material violation of
any contract or agreement between such Participant and the Company not remedied
(if susceptible to remedy) within seven (7) days of notice, of any Company
policy or procedure not remedied (if susceptible to remedy) within seven (7)
days of notice, or of any statutory duty owed by such Participant to the
Company; or (iv) conduct by such Participant that constitutes gross
insubordination, incompetence or habitual neglect of duties.

 

(e)     "Change in Control" means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

  

 
1

--------------------------------------------------------------------------------

 

 

(i)     any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company's then outstanding securities other than by virtue of a
merger, consolidation or similar transaction.Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur (A) on account of the acquisition
of securities of the Company by any institutional investor, any affiliate
thereof or any other Exchange Act Person that acquires the Company's securities
in a transaction or series of related transactions that are primarily a private
financing transaction for the Company, (B) solely because the level of Ownership
held by any Exchange Act Person (the "Subject Person") exceeds the designated
percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, the Subject
Person becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur, or (C) by reason of a person who holds more than 50% of the combined
voting power of the Company's then outstanding securities transferring all or
part of the same to a trust or family partnership (or similar entity) for estate
planning purposes, or to an entity controlled by such person or incident to
death;

 

(ii)     there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction; or

 

(iii)     there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, exclusive license or
other disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportion as their Ownership of the Company
immediately prior to such sale, lease, license or other disposition.

 

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

 

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).

 

(f)     "Code" means the Internal Revenue Code of 1986, as amended.

 

(g)     "Committee" means a committee of one or more members of the Board
appointed by the Board in accordance with Section 3(c).

 

(h)     "Common Stock" means the common stock of the Company.

 

(i)     "Company" means Ironstone Group, Inc., a Delaware corporation.

 

(j)     "Consultant" means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting, independent contractor or advisory
services and who is compensated forsuch services or (ii) serving as a member of
the Board of Directors of an Affiliate and who is compensated for such services.
However, the term "Consultant" shall not include Directors who are not
compensated by the Company for their services as Directors, and the payment of a
director's fee by the Company for services as a Director shall not cause a
Director to be considered a "Consultant" for purposes of the Plan.

  

 
2

--------------------------------------------------------------------------------

 

 

(k)     "Continuous Service" means that the Participant's service with the
Company or an

Affiliate, whether as an Employee, Director or Consultant, is not interrupted or
terminated. A change in the capacity in which the Participant renders service to
the Company or an Affiliate as an Employee, Consultant or Director or a change
in the entity for which the Participant renders such service, provided that
there is no interruption or termination of the Participant's service with the
Company or an Affiliate, shall not terminate a Participant's Continuous Service.
For example, a change in status from an employee of the Company to a consultant
to an Affiliate or to a Director shall not constitute an interruption of
Continuous Service. The Board or the chief executive officer of the Company, in
that party's sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company's leave of absence policy or in the written terms of the
Participant's leave of absence.

 

(l)     "Corporate Transaction" means the occurrence, in a single transaction or
in a series of

related transactions, of any one or more of the following events:

 

(i)     a sale or other disposition of all or substantially all, as determined
by the Board

in its discretion, of the consolidated assets of the Company and its
Subsidiaries;

 

(ii)     a sale or other disposition of at least 90% of the outstanding
securities of the Company;

 

(iii)     a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

 

(iv)     a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the foam of securities, cash or
otherwise.

 

(m)     "Director" means a member of the Board.

 

(n)     "Disability" means the inability of a person, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
that person's position with the Company or an Affiliate because of the sickness
or injury of the person.

 

(o)     "Employee" means any person employed by the Company or an Affiliate.
Service as a Director or payment of a director's fee by the Company for such
service or for service as a member of the Board of Directors of an Affiliate
shall not be sufficient to constitute "employment" by the Company or an
Affiliate.

 

(p)     "Entity" means a corporation, partnership, limited liability company or
other entity.

 

 
3

--------------------------------------------------------------------------------

 

 

(q)     "Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

(r)     "Exchange Act Person" means any natural person, Entity or "group"
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
"Exchange Act Person" shall not include (A) the Company or any Subsidiary of the
Company, (B) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) an Entity Owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their Ownership of stock of the
Company.

 

(s)     "Fair Market Value" means, as of any date, the value of a share of
Common Stock determined in good faith by the Board and in a manner consistent
with Section 260.140.50 of Title 10 of the California Code of Regulations.

 

(t)     "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(u)     "Listing Date" means the first date upon which any security of the
Company is listed (or approved for listing) upon notice of issuance on any
securities exchange or designated (or approved for designation) upon notice of
issuance as a national market security on an interdealer quotation system.

 

(v)     "Nonstatutory Stock Option" means an Option not intended to qualify as
an Incentive Stock Option.

 

(w)     "Officer" means any person designated by the Company as an officer.

 

(x)     "Option" means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

 

(y)     "Option Agreement" means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

(z)     "Optionholder" means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.

 

(aa)      "Own," "Owned," "Owner," "Ownership" A person or Entity shall be
deemed to "Own," to have "Owned," to be the "Owner" of, or to have acquired
"Ownership" of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

(bb)      "Participant" means a person to whom a Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

 

(cc)     "Plan" means this Ironstone Group, Inc. 2013 Equity Incentive Plan.

 

(dd)      "Securities Act" means the Securities Act of 1933, as amended.

 

 
4

--------------------------------------------------------------------------------

 

 

(ee)     "Stock Award" means any right granted under the Plan, including an
Option, a stock

bonus, a right to acquire restricted stock and a restricted stock unit award.

 

(ff)     "Stock Award Agreement" means a written agreement between the Company
and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.

 

(gg)      "Subsidiary" means, with respect to the Company, (i) any corporation
of which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, Owned by
the Company and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than 50%.

 

(hh)      "Ten Percent Stockholder" means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or of any of
its Affiliates.

 

3.     ADMINISTRATION.

 

(a)     Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in Section
3(c).

 

(b)     Powers of Board. The Board shall have the power, subject to, and within
the limitations

of, the express provisions of the Plan:

 

(i)     To determine from time to time which of the persons eligible under the
Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.

 

(ii)     To construe and interpret the Plan and Stock Awards granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make. the Plan fully
effective.

 

(iii)     To amend the Plan or a Stock Award as provided in Section 12.

 

(iv)     To terminate or suspend the Plan as provided in Section 13.

 

(v)     Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan.

  

 
5

--------------------------------------------------------------------------------

 

 

(c)     Delegation to Committee. The Board may delegate administration of the
Plan to aCommittee or Committees, and the term "Committee" shall apply to any
person or persons to whom such authority has been delegated. If administration
is delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee composed of one or more
members of the Committee any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board shall
thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may abolish the Committee at any time
and revest in the Board the administration of the Plan.

 

(d)     Delegation to an Officer. The Board may delegate to one or more Officers
of the Company the authority to do one or both of the following: (i) designate
Officers and Employees of the Company or any of its Subsidiaries to be
recipients of Stock Awards and (ii) determine the number of shares of Common
Stock to be subject to such Stock Awards granted to such Officers and Employees
of the Company; provided, however, that the Board resolutions regarding such
delegation shall specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Notwithstanding the foregoing,
the Board may not delegate authority to an Officer to determine the Fair Market
Value of the Common Stock.

 

(e)     Effect of Board's Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

4.     SHARES SUBJECT TO THE PLAN.

 

(a)     Share Reserve. Subject to the provisions of Section 11(a) relating to
Capitalization Adjustments, the Common Stock that may be issued pursuant to
Stock Awards shall not exceed in the aggregate 187,296 shares of Common Stock
(as adjusted for stock splits, stock dividends and the like).

 

(b)     Reversion of Shares to the Share Reserve. If any Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the shares of Common Stock not acquired under such Stock
Award shall revert to and again become available for issuance under the Plan.

 

(c)     Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

5.     ELIGIBILITY.

 

(a)     Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants.

 

(b)     Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
110% of the Fair Market Value of the Common Stock on the date of grant and the
Option is not exercisable after the expiration of five years from the date of
grant.

 

(c)     Consultants. A Consultant shall not be eligible for the grant of a Stock
Award if, at the time of grant, either the offer or the sale of the Company's
securities to such Consultant is not exempt under Rule 701 of the Securities Act
("Rule 701") because of the nature of the services that theConsultant is
providing to the Company, because the Consultant is not a natural person, or
because of another provision of Rule 701.

  

 
6

--------------------------------------------------------------------------------

 

 

    6.      OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be designated Incentive
Stock Options and/or Nonstatutory Stock Options at the time of grant. The
provisions of separate Options need not be identical.

 

(a)     Term. Subject to the provisions of Section 5(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten (10)
years from the date it was granted.

 

(b)     Exercise Price of an Incentive Stock Option. Subject to the provisions
of Section 5(b) regarding Ten Percent Stockholders, the exercise price per share
of each Incentive Stock Option shall be not less than 100% of the Fair Market
Value on the date the Option is granted. Notwithstanding the foregoing, an
Incentive Stock Option may be granted with an exercise price lower than that set
forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.

 

(c)     Exercise Price of a Nonstatutory Stock Option. Except as otherwise
determined by the Board, the exercise price per share of each Nonstatutory Stock
Option shall be not less than 100% of the Fair Market Value on the date the
Option is granted; provided, however, that any Nonstatutory Stock Option granted
with an exercise price per share equal to less than 100% of the Fair Market
Value on the date the Option is granted may have adverse tax consequences for
the Optionholder. Notwithstanding the foregoing, a Nonstatutory Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

 

(d)     Consideration. The purchase price of Common Stock acquired pursuant to
an Option shall be paid in cash at the time the Option is exercised; provided,
however, that, to the extent permitted by applicable statutes and regulations,
the Board may permit payment of the purchase price, in its sole discretion,
determined at the time of the grant of the Option (or subsequently in the case
of a Nonstatutory Stock Option) (1) by delivery to the Company of other shares
of Common Stock, (2) according to a deferred payment or other similar
arrangement with the Optionholder, (3) pursuant to a net exercise and/or (4) in
any other form of legal consideration that may be acceptable to the Board.
Unless otherwise specifically provided in the Option, the purchase price of
Common Stock acquired pursuant to an Option that is paid, if so permitted, by
delivery to the Company of other Common Stock acquired, directly or indirectly
from the Company, shall be paid only by shares of the Common Stock of the
Company that have been held for more than six months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes).

 

Except as otherwise determined by the Board, in the case of any deferred payment
arrangement, interest shall be compounded at least annually and shall be charged
at the minimum rate of interest necessary to avoid (1) the treatment as
interest, under any applicable provisions of the Code, of any amounts other than
amounts stated to be interest under the deferred payment arrangement, and (2)
the treatment of the Option as a variable award for financial accounting
purposes.

 

In the case of a "net exercise" of an Option, the Company will not require a
payment of the exercise price from the Participant but will reduce the number of
shares of Common Stock issued upon the exercise by the largest number of whole
shares that has a Fair Market Value that does not exceed the aggregate exercise
price. With respect to any remaining balance of the aggregate exercise price,
theCompany shall accept a cash payment from the Participant. The shares of
Common Stock so used to pay the exercise price under a "net exercise" will be
considered to have resulted from the exercise of the Option, and accordingly,
the Option will not again be exercisable with respect to such shares, the shares
actually delivered to the Participant, and any shares withheld for purposes of
tax withholding.

  

 
7

--------------------------------------------------------------------------------

 

 

(e)     Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution or, with the prior written consent of the Company, to a trust if
the Optionholder is considered the sole beneficial owner of the Option for tax
purposes and under applicable law while it is held in trust, and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

 

(f)     Transferability of a Nonstatutory Stock Option. Except as otherwise
determined by the Board, a Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution or, with the prior
written consent of the Company, to a trust if the Optionholder is considered the
sole beneficial owner of the Option for tax purposes and under applicable law
while it is held in trust and, to the extent provided in the Option Agreement,
to such further extent as permitted by Section 260.140.41(d) of Title 10 of the
California Code of Regulations at the time of the grant of the Option, and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
If the Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

 

(g)     Vesting Generally. The total number of shares of Common Stock subject to
an Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this Section 6(g) are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.

 

(h)     Termination of Continuous Service. Except as otherwise determined by the
Board, in the event that an Optionholder's Continuous Service terminates (other
than for Cause or upon the Optionholder's death or Disability), the Optionholder
may exercise his or her Option (to the extent that the Optionholder was entitled
to exercise such Option as of the date of termination) but only within such
period of time ending on the earlier of (i) the date three months following the
termination of the Optionholder's Continuous Service(or such longer or shorter
period specified in the Option Agreement, which period shall not be less than 30
days unless such termination is for Cause) or (ii) the expiration of the term of
the Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified in
the Option Agreement, the Option shall terminate.

 

(i)     Extension of Termination Date. An Optionholder's Option Agreement may
also provide that if the exercise of the Option following the termination of the
Optionholder's Continuous Service (other than for Cause or upon the
Optionholder's death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of the term ofthe Option set forth in Section 6(a)
or (ii) the expiration of a period of three months after the termination of the
Optionholder's Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.

  

 
8

--------------------------------------------------------------------------------

 

 

(j)     Disability of Optionholder. In the event that an Optionholder's
Continuous Service terminates as a result of the Optionholder's Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date 12 months
following such termination (or such longer or shorter period specified in the
Option Agreement, which period shall not be less than six months) or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination, the Optionholder does not exercise his or her Option within
the time specified herein, the Option shall terminate.

 

(k)     Death of Optionholder. Except as otherwise determined by the Board, in
the event that

 

(i) an Optionholder's Continuous Service terminates as a result of the
Optionholder's death or (ii) the Optionholder dies within the period (if any)
specified in the Option Agreement after the termination of the Optionholder's
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Optionholder was entitled to exercise such Option
as of the date of death) by the Optionholder's estate, by a person who acquired
the right to exercise the Option by bequest or inheritance or by a person
designated to exercise the option upon the Optionholder's death pursuant to
Section 6(e) or 6(f), but only within the period ending on the earlier of (1)
the date 12 months following the date of death (or such longer or shorter period
specified in the Option Agreement, which period shall not be less than six
months) or (2) the expiration of the term of such Option as set forth in the
Option Agreement. If, after death, the Option is not exercised within the
relevant time period, the Option shall terminate.

 

(l)     Termination for Cause. Except as otherwise determined by the Board, in
the event that Optionholder's Continuous Service terminates as a result of the
Optionholder being terminated for Cause, the Option will terminate without any
grace period, effective immediately as of the date and time of such termination
for Cause of the Optionholder, regardless of whether the Option, or any portion
thereof, is vested or unvested.

 

(m)     Early Exercise. The Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder's
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the full vesting of
the Option. Subject to the "Repurchase Limitation" in Section 10(g), any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate.

 

(n)     Non-Exempt Employees. Except as otherwise determined by the Board, no
Option granted to an Employee who is a non-exempt employee for purposes of the
Fair Labor Standards Act shall be first exercisable for any shares of Common
Stock until at least six months following the date of grant of the Option. The
foregoing provision is intended to operate so that any income derived by a
nonexempt employee in connection with the exercise or vesting of an Option will
be exempt from his or her regular rate of pay.

 

(o)     Right of Repurchase. Subject to the "Repurchase Limitation" in Section
10(g), the Option may, but need not, include a provision whereby the Company may
elect to repurchase all or any part of the vested shares of Common Stock
acquired by the Optionholder pursuant to the exercise of the Option.

 

 
9

--------------------------------------------------------------------------------

 

 

7.       PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 

(a)     Stock Bonus Awards. Each stock bonus agreement shall be in such form and
shall contain such terms and conditions as the Board shall deem appropriate. The
terms and conditions of stock bonus agreements may change from time to time, and
the terms and conditions of separate stock bonus agreements need not be
identical.

 

(i)     Consideration. A stock bonus may be awarded in consideration for past
services actually rendered to the Company or an Affiliate for its benefit.

 

(ii)     Vesting. Subject to the "Repurchase Limitation" in Section 10(g),
shares of Common Stock awarded under the stock bonus agreement may, but need
not, be subject to a share repurchase option in favor of the Company in
accordance with a vesting schedule to be determined by the Board.

 

(iii)     Termination of Participant's Continuous Service. Subject to the
"Repurchase Limitation" in Section 10(g), in the event that a Participant's
Continuous Service terminates, the Company may reacquire any or all of the
shares of Common Stock held by the Participant that have not vested as of the
date of termination under the terms of the stock bonus agreement.

 

(iv)     Transferability. Except as otherwise determined by the Board, rights to
acquire shares of Common Stock under the stock bonus agreement shall not be
transferable except by will or by the laws of descent and distribution or with
the prior written consent of the Company, to a trust if the Participant is
considered the sole beneficial owner for tax purposes and under applicable law
of the right to acquire shares of Common Stock under the stock bonus agreement
while it is held in trust, and shall be exercisable during the lifetime of the
Participant only by the Participant.

 

(b)     Restricted Stock Awards. Each restricted stock purchase agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. The terms and conditions of the restricted stock purchase
agreements may change from time to time, and the terms and conditions of
separate restricted stock purchase agreements need not be identical,

 

(i)     Purchase Price. The purchase price of restricted stock awards shall not
be less than 85% of the Common Stock's Fair Market Value on the date such award
is made or at the time the purchase is consummated.

 

(ii)     Consideration. The purchase price of Common Stock acquired pursuant to
the restricted stock purchase agreement shall be paid in cash at the time of
purchase; provided, however, that the Board may permit payment, in its sole
discretion, according to a deferred payment or other similar arrangement with
the Participant or in any other form of legal consideration that may be
acceptable to the Board in its discretion.

 

(iii)     Vesting. Subject to the "Repurchase Limitation" in Section 10(g),
shares of Common Stock acquired under the restricted stock purchase agreement
may, but need not, be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iv)     Termination of Participant's Continuous Service. Subject to the
"Repurchase Limitation" in Section 10(g), in the event that a Participant's
Continuous Service terminates, the Company may repurchase or otherwise reacquire
any or all of the shares of Common Stock held by the

  

 
10

--------------------------------------------------------------------------------

 

 

1Participant that have not vested as of the date of termination under the terms
of the restricted stock purchase agreement.

 

(v)     Transferability. Except as otherwise determined by the Board, rights to
acquire shares of Common Stock under the restricted stock purchase agreement
shall not be transferable except by will or by the laws of descent and
distribution or with the prior written consent of the Company, to a trust if the
Participant is considered the sole beneficial owner for tax purposes and under
applicable law of the right to acquire shares of Common Stock under the
restricted stock purchase agreement while it is held in trust, and shall be
exercisable during the lifetime of the Participant only by the Participant.

 

(c)     Restricted Stock Unit Awards. Each restricted stock unit award agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of restricted stock unit award
agreements may change from time to time, and the terms and conditions of
separate restricted stock unit award agreements need not be identical.

 

(i)     Consideration. At the time of grant of a restricted stock unit award,
the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
restricted stock unit award. To the extent required by applicable law, the
consideration to be paid by the Participant for each share of Common Stock
subject to a restricted stock unit award will not be less that the par value of
a share of Common Stock.

 

(ii)     Vesting. At the time of grant of a restricted stock unit award, the
Board shall impose such restrictions or conditions to the vesting of the
restricted stock unit award as it, in its absolute discretion, deems
appropriate. The Board may condition the vesting of the restricted stock unit
award upon the attainment of specified performance objectives established by the
Board or such other factors as the Board may determine in its sole discretion,
including time-based vesting.

 

(iii)     Payment. A restricted stock unit award will be denominated in shares
of Common Stock equivalents. A restricted stock unit award will be settled by
the delivery of shares of Common Stock.

 

(iv)     Termination of Participant's Continuous Service. Except as otherwise
provided in the applicable restricted stock unit award agreement, such portion
of the restricted stock unit award that has not vested will be forfeited upon
the Participant's termination of Continuous Service for any reason.

 

(v)     Transferability. Restricted stock units shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
restricted stock unit agreement or as the Board shall determine in its
discretion.

 

8.     COVENANTS OF THE COMPANY.

 

(a)     Availability of Shares. During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.

 

(b)     Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency theauthority which counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained.

  

 
11

--------------------------------------------------------------------------------

 

 

9.     USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10.     MISCELLANEOUS.

 

(a)     Acceleration of Exercisability and Vesting. The Board shall have the
power to accelerate the time at which a Stock Award may first be exercised or
the time during which a Stock Award or any part thereof will vest in accordance
with the Plan, notwithstanding the provisions in the Stock Award stating the
time at which it may first be exercised or the time during which it will vest.

 

(b)     Stockholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

 

(c)     No Employment or other Service Rights. Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without Cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant's agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

(d)     Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds $100,000, the Options or portions thereof that exceed
such limit (according to the order in which they were granted) shall be treated
as Nonstatutory Stock Options, notwithstanding any contrary provision of a Stock
Award Agreement.

 

(e)     Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant's
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant's own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws or to implement
the terms hereof or of the relevant Stock Aware Agreement, including, but not
limited to, legends restricting the transfer of the Common Stock. counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws or to implement the terms hereof or of the relevant Stock Award
Agreement, including, but not limited to, legends restricting the transfer of
the Common Stock.

  

 
12

--------------------------------------------------------------------------------

 

 

(f)     Withholding Obligations. Except as otherwise determined by the Board, it
shall be a condition to the issuance of any Stock Award and the issuance of any
shares of Common Stock in connection therewith that the Participant shall have
paid over to the Company in cash the amount that the Company must withhold in
order to satisfy any federal, state or local tax withholding obligation in
connection therewith.

 

(g)     Repurchase Limitation. The terms of any repurchase option in favor of
the Company shall be specified in the Stock Award. Except as otherwise
determined by the Board, any repurchase option contained in a Stock Award shall
be upon the following terms: (i) if the repurchase option gives the Company the
right to repurchase vested shares of Common Stock upon termination of Continuous
Service, then such option shall be exercisable at not less than the Fair Market
Value per share thereof on the date of termination of Continuous Service; (ii)
if the repurchase option gives the Company the right to repurchase unvested
shares of Common Stock upon termination of Continuous Service, then such option
shall be exercisable at the lower of: (1) the Fair Market Value per share on the
date of repurchase; or (2) the original purchase price; and (iii) the option
shall be exercised (if at all) for cash or cancellation of purchase money
indebtedness for the shares of Common Stock within 90 days of termination of
Continuous Service (or in the case of shares of Common Stock issued upon
exercise of Stock Options after such date of termination, within 90 days after
the date of the exercise) or such longer period as may be agreed to by the
Company and the Participant (for example, for purposes of satisfying the
requirements of Section 1202(c)(3) of the Code regarding "qualified small
business stock").

 

(h)     Right of First Refusal. A Stock Award may, but need not, include a
provision whereby the Company may elect to exercise a right of first refusal
following receipt of notice from the Participant of the intent to transfer all
or any part of the shares of Common Stock received or purchased pursuant to the
Stock Award. Except as expressly provided in this Section 10(h) or in the Stock
Award Agreement, such right of first refusal shall otherwise comply with any
applicable provisions of the Bylaws of the Company. Except as otherwise
determined by the Board, the right of first refusal shall terminate on the
Listing Date.

 

(i)     Escrow. For purposes of facilitating the enforcement of the restrictions
on transfer set forth in this Plan or in any Stock Award Agreement, the Company
may, at its discretion, require the holder of shares of Common Stock issued
pursuant to such Stock Award, to deliver the certificate(s) for such shares with
a stock power executed by him or her and by his or her spouse (if required for
transfer), in blank, to the Secretary of the Company or his or her designee, to
hold said certificate(s) and stock power(s) in escrow and to take all such
actions and to effectuate all such transfers and/or releases as are in
accordance with the terms of this Plan or the Stock Award Agreement. The
certificates may be held in escrow so long as such shares whose ownership they
evidence are subject to any right of repurchase or first refusal under this Plan
or under a Stock Award Agreement, and will be released by the escrow holder to
the record owner of such shares (or to any permitted transferee of such owner)
when they are no longer subject to any right of repurchase or first refusal
under this Plan or under the Stock Award Agreement. Each Participant, by
executing a Stock Award Agreement, thereby acknowledges that the Secretary of
the Company (or his or her designee) is so appointed as the escrow holder with
the foregoing authorities as a material inducement to the grant of an option
under this Plan, that the appointment is coupled with an interest, and that it
accordingly will be irrevocable. The escrow holder will not be liable to any
party to the Stock Award Agreement (or to any other party) for any actions or
omissions unless the escrow holderis grossly negligent relative thereto. The
escrow holder may rely upon any letter, notice or other document executed by any
signature purported to be genuine.

  

 
13

--------------------------------------------------------------------------------

 

 

(j)     Specific Performance. Under those circumstances in which the Company
chooses to timely exercise its rights to repurchase shares as provided herein or
in any Stock Award Agreement, the Company will be entitled to receive such
shares in specie in order to have the same available for future issuance without
dilution of the holdings of other stockholders of the Company. By accepting
shares upon exercise of the option, the holder thereof acknowledges and agrees
that money damages will be inadequate to compensate the Company and its equity
holders if the Company's rights of first refusal and purchase are not honored
and that the Company will, in such case, be entitled to a decree of specific
performance of the terms hereof or to an injunction restraining such holder (or
such holder's personal representative) from violating this Plan or the relevant
Stock Award Agreement, in addition to any other remedies that may be available
to the Company at law or in equity.

 

11.     ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)     Capitalization Adjustments. If any change is made in, or other event
occurs with respect to, the Common Stock subject to the Plan or subject to any
Stock Award without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company (each a "Capitalization Adjustment"), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to Sections 4(a) and 4(b) and the outstanding Stock Awards will be
appropriately adjusted in the class(es)

and number of securities and price per share of Common Stock subject to such
outstanding Stock Awards. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive. (The conversion of any
convertible securities of the Company shall not be treated as a transaction
"without receipt of consideration" by the Company.)

 

(b)     Dissolution or Liquidation. In the event of a dissolution or liquidation
of the Company, then all outstanding Options shall terminate immediately prior
to the completion of such dissolution or liquidation, and shares of Common Stock
subject to any Company repurchase option may, in the sole discretion of the
Company, be repurchased by the Company notwithstanding the fact that the holder
of such stock is then in Continuous Service.

 

(c)     Corporate Transaction. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation may assume or continue any or all
Stock Awards outstanding under the Plan or may substitute similar stock awards
for Stock Awards outstanding under the Plan (it being understood that similar
stock awards include, but are not limited to, awards to acquire the same
consideration paid to the stockholders or the Company, as the case may be,
pursuant to the Corporate Transaction), and any reacquisition or repurchase
rights held by the Company in respect of Common Stock issued pursuant to Stock
Awards may be assigned by the Company to the successor of the Company (or such
successor's parent company), if any, in connection with such Corporate
Transaction. In the event that any surviving corporation or acquiring
corporation does not assume or continue any or all such outstanding Stock Awards
or substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Participants whose Continuous Service has not terminated prior
to the effective time of the Corporate Transaction, the vesting of such Stock
Awards (and, if applicable, the time at which such Stock Awards may be
exercised) may, in the sole discretion of the Board, be accelerated in full
(contingent upon the effectiveness of the Corporate Transaction) to a date prior
to the effective time of such Corporate Transaction as the Board shall determine
(or, if the Board shall not determine such a date, to the date thatis five days
prior to the effective time of the Corporate Transaction), the Stock Awards
shall terminate if not exercised (if applicable) at or prior to such effective
time, and any reacquisition or repurchase rights held by the Company with
respect to such Stock Awards held by Participants whose Continuous Service has
not terminated shall (contingent upon the effectiveness of the Corporate
Transaction) lapse. Otherwise, with respect to any Stock Awards outstanding
under the Plan that have not been assumed, continued or substituted, the vesting
of such Stock Awards (and, if applicable, the time at which such Stock Award may
be exercised) shall not be accelerated, unless otherwise provided in a written
agreement between the Company or any Affiliate and the holder of such Stock
Award, and such Stock Awards shall terminate if not exercised (if applicable)
prior to the effective time of the Corporate Transaction.

  

 
14

--------------------------------------------------------------------------------

 

 

(d)     Change in Control. A Stock Award held by any Participant whose
Continuous Service has not terminated prior to the effective time of a Change in
Control may be subject to additional acceleration of vesting and exercisability
upon or after such event as may be provided in the Stock Award Agreement for
such Stock Award or as may be provided in any other written agreement between
the Company or any Affiliate and the Participant, but in the absence of such
provision, no such acceleration shall occur.

 

(e)     Agreement to Participate. At the discretion of the Board, the Stock
Award Agreement may include an agreement whereby the Participant agrees to vote
all of his or her shares of Common Stock in favor of, and to participate in, a
Change in Control transaction in certain circumstances and as set forth in such
Stock Award Agreement.

 

12.     AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a)     Amendment of Plan. The Board at any time, and from time to time, may
amend the Plan. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, no amendment shall be effective unless approved by
the stockholders of the Company to the extent stockholder approval is necessary
to satisfy the requirements of Section 422 of the Code.

 

(b)     Stockholder Approval. The Board, in its sole discretion, may submit any
other amendment to the Plan for stockholder approval.

 

(c)     Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.

 

(d)     No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

(e)     Amendment of Stock Awards. The Board at any time, and from time to time,
may amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

 
15

--------------------------------------------------------------------------------

 

 

13.     TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)     Plan Term. The Board may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate on the day before the 10th
anniversary of the date the Plan is adopted by the Board or approved by the
stockholders of the Company, whichever is earlier. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

(b)     No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.

 

14.     EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective as determined by the Board, but no Stock Award
shall be exercised (or, in the case of a stock bonus, shall be granted) unless
and until the Plan has been approved by the stockholders of the Company, which
approval shall be within 12 months before or after the date the Plan is adopted
by the Board.

 

15.     CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state's conflict of laws rules.

 

16